Citation Nr: 0331053	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for polycystic 
kidney disease with peritoneal hematuria and history of 
kidney stones.  

2.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for cancer of the left 
true vocal cord, claimed as throat cancer resulting from 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1959.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions, dated December 1998 and thereafter, 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for polycystic kidney disease with 
peritoneal hematuria and history of kidney stones.  

Appellate consideration of the issues of entitlement to a 
rating in excess of 50 percent for PTSD and of entitlement 
to service connection for cancer of the left true vocal 
cord, claimed as throat cancer resulting from exposure to 
ionizing radiation, will be deferred pending completion of 
the action requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran has recurrent kidney stones that require 
diet therapy more than two times per year.  

2.  The evidence does not show: constant or persistent 
albuminaria or edema; definite or marked decrease in kidney 
function or in cardiovascular or other organ systems; 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion; or 
hypertension with disastolic pressure predominantly 120 or 
more.  


3.  The evidence does not show that the veteran wears an 
appliance or uses absorbent materials.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
polycystic kidney disease with peritoneal hematuria and 
history of kidney stones are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, 
Diagnostic Code 7101, 4.115a, 4.115b, Diagnostic Codes 7502, 
7504, 7508, 7509, 7510, 7512 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The issue of entitlement to a compensable rating for 
polycystic kidney disease with peritoneal hematuria and 
history of kidney stones may be adjudicated on the merits 
because VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
the Veterans Claims Assistance Act of 2000.  VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  38 U.S.C.A. 
§ 5103A (West 2002).  VA shall also notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence VA will attempt 
to obtain for the claimant.  See 38 U.S.C.A. § 5103(a) (West 
2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received a 
VA genitourinary examination in June 2000, VA laboratory 
analysis of a kidney stone in December 2000, and recurrent 
VA clinic visits since June 2000.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a May 2003 travel 
Board hearing, which his June 2002 statement requested in 
lieu of a previously requested video hearing.  A May 2002 
statement of the case (SOC) and the RO's December 2001 and 
February 2002 letters informed the veteran of the applicable 
laws and regulations, including applicable provisions of the 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations, and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for 
obtaining the evidence and he was provided ample opportunity 
to submit such evidence.  Furthermore, VA has obtained all 
identified pertinent records in its possession or confirmed 
the unavailability of such.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

With regard to the VCAA duty to assist letters sent to the 
veteran in December 2001 and February 2002, the Board notes 
that while the veteran was advised to submit any additional 
evidence within 60 days, he was also informed that he had up 
to one year to submit evidence.  It has been more than a 
year since these letters, and during this time span, medical 
evidence and statements from the veteran and his service 
representative have been submitted which will be considered 
in this appeal.  It is clear the veteran was aware that 
evidence submitted beyond 60 days after the notice would be 
(and in fact was) considered.  Thus, the guidance provided 
by the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), is met.




Entitlement to a compensable rating for polycystic kidney 
disease
with peritoneal hematuria and history of kidney stones

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment and self-support.  It is the responsibility of 
the rating specialist to interpret examination reports in 
light of the whole recorded history and to reconcile various 
reports into a consistent picture so that the current rating 
accurately reflects the present disability.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2003).  

The veteran's disability is currently evaluated under the 
criteria for nephrolithiasis.  38 C.F.R. §§ 4.115b, 
Diagnostic Code 7508.  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for nephrolithiasis 
(Diagnostic Code 7508), chronic nephritis (Diagnostic Code 
7502), chronic pyelonephritis (Diagnostic Code 7504), 
hydronephrosis (Diagnostic Code 7509), ureterolithiasis 
(Diagnostic Code 7510), and chronic cystitis (Diagnostic 
Code 7512) since March 1997, when the veteran filed his 
claim for increased rating.  

The evidence supports an increased rating of 30 percent, but 
no higher, under the criteria for nephrolithiasis.  
Nephrolithias is rated as hydronephrosis unless a 30 percent 
rating is assigned for recurrent stone formation requiring 
diet therapy, drug therapy, and/or invasive or non-invasive 
procedures more than two times per year.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  

In a June 2002 lay statement, the veteran reported passing 
an average of eight kidney stones per year, and at the March 
2003 travel Board hearing, the veteran testified that he 
passed at least two kidneys stones every month, from either 
or both kidneys.  VA clinic notes from June 2000 to June 
2003 and December 2000 VA laboratory notes document 
recurrent kidney stones and that the veteran requested and 
received a consultation from a VA dietician for the purpose 
of helping pass kidney stones from his body without invasive 
procedures.  VA clinic notes in August 1999 and June 2000 
and the veteran's March 2003 testimony confirm that the 
veteran was ordered to decrease salt intake, drink lots of 
water, and avoid dairy products.  Given the frequency of the 
veteran's recurrent stone formation, which is treated by a 
VA physician and VA dietician, and resolving all reasonable 
doubt in the veteran's favor, a 30 percent rating will be 
assigned because the veteran is deemed to have recurrent 
stone formation requiring diet therapy more than two times 
per year.  

As will be explained below, the Board finds that analysis 
under all other potentially applicable provisions for rating 
the veteran's service-connected disability does not warrant 
a rating in excess of 30 percent. 


Severe hydronephrosis, which is rated as renal dysfunction, 
is required for a rating in excess of 30 percent.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7509.  Renal 
dysfunction, requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ 
systems, especially cardiovascular, is assigned a 
100 percent evaluation.  Renal dysfunction, with persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, is assigned an 80 percent evaluation.  Renal 
dysfunction, with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101, is 
assigned a 60 percent evaluation.  Renal dysfunction, with 
albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101, is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.115a.  In turn, hypertension is assigned a 40 percent 
evaluation for diastolic pressure predominantly 120 or more 
and a 60 percent evaluation for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The veteran's symptoms do not support a rating higher than 
30 percent under the rating criteria for renal dysfunction 
and severe hydronephrosis.  At the June 2000 VA general 
medical and genitourinary examinations, the veteran's BUN, 
creatinine, and urinalysis results were normal.  The 
evidence does not show any of the following:  constant or 
persistent albuminaria or edema; definite or marked decrease 
in kidney function or in cardiovascular or other organ 
systems; generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion; 
or hypertension with disastolic pressure predominantly 120 
or more.  In December 1997, the veteran's heart was normal 
and showed no change since October 1995.  Although the 
veteran received a diagnosis of arterial hypertension in 
June 2000, the veteran's diastolic blood pressure ranged 
from 72 to 92 and never reached 120 or above at multiple 
blood pressure readings from February 1988 to February 2003.  

Because a rating higher than 30 percent cannot be supported 
under the criteria for renal dysfunction and is not 
available under the criteria for urinary tract infection, it 
follows that a higher rating is not available under the 
criteria for chronic nephritis, chronic pyelonephritis, or 
ureterolithiasis.  See 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7502, 7504, 7510.  

Finally, the veteran's symptoms do not support a higher 
rating under the criteria for chronic cystitis.  Chronic 
cystitis, which includes interstitial and all infectious and 
non-infectious etiologies, is rated as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7512.  Voiding 
dysfunction is rated as a particular condition, such as 
urine leakage, frequency, obstructed voiding, continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  Voiding dysfunction 
requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day is assigned a 60 percent evaluation.  Voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day is assigned a 40 
percent evaluation.  Voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day is assigned a 20 percent evaluation.  
38 C.F.R. § 4.115a.  Simply put, a 40 or 60 percent rating 
is not in order because the veteran does not wear an 
appliance or use absorbent materials.  

For all these reasons, an increased rating of 30 percent, 
but no higher, should be assigned.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The symptomatology associated with service-connected 
polycystic kidney disease with peritoneal hematuria and 
history of kidney stones most nearly approximates the 
criteria for a 30 percent rating and no higher.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is 
not warranted because exceptional circumstances have not 
been demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1) (2003).  The veteran 
has not shown that his service-connected polycystic kidney 
disease with peritoneal hematuria and history of kidney 
stones causes marked interference with employment or 
frequent hospitalizations.  The veteran's March 2000 formal 
application for TDIU states that his last meaningful job 
ended in 1972.  At the March 2002 VA psychiatric 
examination, the veteran reported that he had been fired 
from his last two good jobs with defense contractors because 
he hit the supervisors at each job.  The June 2000 VA PTSD 
examiner opined that the veteran was unemployable because of 
worsened cognitive functioning combined with PTSD and 
alcohol dependence.  Referral for consideration of an 
extraschedular rating for the veteran's polycystic kidney 
disease with peritoneal hematuria and history of kidney 
stones is not currently warranted.  


ORDER

Entitlement to a 30 percent rating for polycystic kidney 
disease with peritoneal hematuria and history of kidney 
stones is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his/her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In the May 2003 rating decision, the RO denied the veteran's 
claim for service connection for cancer of the left true 
vocal cord (claimed as throat cancer resulting from exposure 
to ionizing radiation) and his claim for a rating in excess 
of 50 percent for PTSD.  In June 2003, VA received his 
statement disagreeing with the decision regarding both 
issues; it appears that no subsequent SOC was issued 
regarding these matters.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board must instruct the RO that 
these issues remain pending in appellate status (see 38 
C.F.R. § 3.160(c)) and require further action.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at 
this time and will only be before the Board if the veteran 
files a timely substantive appeal after a SOC is issued.  

This case is remanded to the RO for the following action:  

The RO should issue the veteran and his 
representative   a statement of the case 
on the issues of entitlement to a rating 
in excess of 50 percent for PTSD and of 
entitlement to service connection for 
cancer of the left true vocal cord, 
claimed as throat cancer resulting from 
exposure to ionizing radiation.  The 
veteran must be advised of the time 
limit for filing substantive appeals.  
38 C.F.R. § 20.302(b).  If he timely 
perfects his appeal(s), the matter(s) 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is 
required of the veteran until he is notified by 
the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



